GIEGERICH, J.
I do not think I would be warranted in granting any alimony, but I will allow a counsel fee of $100. In Browne v. Browne, 9 Civ. Proc. R. 180, Vann, J., after citing various cases, stated that the principle governing the subject of counsel fees in actions for separation was that the wife should be granted such a fee when her own statement makes out a prima facie case and her income is not sufficient to support her and defray the expenses of the suit, but that alimony should not be allowed if the opposing affidavits throw doubt upon the merits of her. application. In the present case, upon all the papers submitted I have such grave doubt as to the merits of the plaintiff’s case that I do not feel that any alimony should be allowed.
Motion granted as indicated. Settle order on notice.